DETAILED ACTION
Claims 1, 3-8, and 17-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is requested to make all amendments in black type.  Gray does not OCR well.

Claim Objections
Claims 1, 3-4, 17 and 19 are objected to because of the following informalities:  
In claims 1, 3-4, 17 and 19, “associated to” should be replaced with --associated with-- for grammatical correctness.  
In claims 1 and 17, “tolerant” should be replaced with --tolerant of-- for grammatical correctness.  
In claims 1, 3-4, 17 and 19, “tolerance” should be replaced with --tolerance of-- for grammatical correctness.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 17 is drawn to a method of selecting a Cucurbita plant with TolCNDV tolerance or resistance QTL by assaying with markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10 or markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10.  Dependent claim 18 recites Cucurbita species, and dependent claim 19 recites that the plant has the QTL.
The claims recite the judicial exception of identifying a law of nature, that is identifying the presence of DNA sequences within a plant genome.  The specification teaches that C. moshata plants, which encompass wild plant species, have the QTL allele (Table 4).
The claims do not integrate the recited judicial exception into a practical application.  The only claimed method step is assaying for the presence of the marker(s);  there are no additional elements recited in the claim.  Thus, the claims as a whole do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-5 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 4-5 are indefinite in their recitation of “a representative sample of seed of which has been respectively deposited …”  “respectively” is generally used as a shorthand when referring to  more than one item.  It is not clear what it means here, when only one type of seed is deposited under one accession number.
Claim 4 is indefinite in its recitation of “The C. pepo plant according to claim 1, wherein said QTL associated to tolerance or resistance to TOLCNDV is present in the genome of said C. pepo plant, a representative sample of seed of which has been respectively deposited under NCIMB number 42686.”  The claim appears to say that the QTL in the plant is one that is in the plant.  As this is already recited in claim 1, it is unclear what the limitation is.  Further, it is unclear if the deposit limits the claimed plant to that is deposited under NCIMB number 42686 or if the deposit limits the type of QTL to that in the deposit.
Claim 17 is indefinite is its recitation of “the method comprising: assaying for the presence of …” It is not clear what is assayed, a plant, plant part, plant tissue, or plant cell of a genus Cucurbita that is already resistant to ToLcnDV or a plant, plant part, plant tissue, or plant cell of any genus Cucurbita plant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a TolCNDV tolerant or resistant C. pepo plant with a LG11 QTL that is genetically linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10.  Dependent claim 4 recites that the QTL in the plant is one that is in the plant and that the plant is deposited under NCIMB number 42686.
Dependent claim 5 recites that progeny of the plant comprise the QTL and that the plant is deposited under NCIMB number 42686.  However, at least some progeny of a plant with a QTL will have the QTL, and a plant deposited under NCIMB number 42686 is a plant deposited under NCIMB number 42686.  Thus, the claim fails to further limit the subject matter of the claim upon which it depends,
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A.  The full scope of C. pepo plants with a LG11 QTL associated with ToLCNDV tolerance or resistance is not described
The QTLs that are associated ToLCNDV tolerance or resistance and that are discussed in the specification are not responsible for the ToLCNDV tolerance or resistance.  
Claims 1 and 3-8 require a C. pepo plant with a LG11 QTL associated with ToLCNDV tolerance or resistance.  
The specification fails to describe the genetic region responsible for the ToLCNDV tolerance or resistance on LG11.
None of SEQ ID NOs:8-9, which are 71 nucleotides long, or SEQ ID NO:10, which is 155 nucleotides long, are long enough to be a gene responsible for the ToLCNDV tolerance or resistance.  Further, the markers have different distances from the gene responsible for the ToLCNDV tolerance or resistance in different populations;  in TLG BC2 SQ-001088 is the closest, while in TLG BC1. SQ-0000209 is the closest.  The markers do not appear to flank the gene responsible for the ToLCNDV tolerance or resistance.
The claims do not limit the gene responsible for the ToLCNDV tolerance or resistance by its source;  thus, while the specification identified C. moschata QTLs linked to ToLCNDV tolerance or resistance, they are not limited to genes responsible for the ToLCNDV tolerance or resistance from this source, if such genes exist.  
The structural features that distinguish the LG11 gene responsible for the ToLCNDV tolerance or resistance from other nucleic acids or genes are not described in the specification.  The specification describes no structure required for the recited function.
Hence, Applicant has not, in fact, described any genes responsible for the ToLCNDV tolerance or resistance.  Methods of using the genes and plants comprising them are likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

B.  Cucurbita plants other than C. moschata with a TolCNDV tolerance or resistance QTL that is genetically linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10 are not described.  
Claims 17-19 are drawn to a method of selecting a Cucurbita plant with TolCNDV tolerance or resistance QTL by assaying with markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10 or markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10.  These claims thus require a ToLCNDV tolerant or resistant plant of any Cucurbita species.  Dependent claim 18 recites that the plant is a C. pepo, C. moschata, C. okeechobeensis, C. pedatifolia or C. maxima plant.
The specification describes the assay of Cucurbita plants of numerous species and accessions for TolCNDV tolerance or resistance;  such tolerance or resistance was only found in C. moschata plants (example 4).  
The specification does not describe any C. okeechobeensis, C. pedatifolia or C. maxima plant with TolCNDV tolerance or resistance that is linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10.  The specification thus fails to describe full scope of plants that can be used in the claimed method.
Therefore, given the lack of written description in the specification, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

C.  The full scope of markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10 are not described.  
Claims 17-19 are drawn to a method of selecting a Cucurbita plant with TolCNDV tolerance or resistance QTL by assaying with markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10.  These claims thus require  markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10. 
The specification fails to describe any markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10 other than defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10 themselves.  The structural features that distinguish markers within the chromosomal region defined by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10 from other nucleic acids are not described.  
Therefore, given the lack of written description in the specification with regard to the full scope of markers required for the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claims 4-5  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims all require seed deposited seeds at NCIMB under number 42686.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant has deposited seeds at NCIMB under the Budapest Treaty (pg 77, lines 5-13), but there is no indication that the deposit was accepted.  The specification indicates that viability will be tested at the time of the deposit, but presents no evidence that the seeds were viable.
The rejection can be overcome by a statement by Applicant’s representative that the deposit was accepted under the Budapest Treaty.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopez et al (Euphytica 204:679-691, published online 28 January 2015) in view of Rakha et al (2012, World Appl. Sci. J. 20:1366-1370) and Copes et al (US 2011/0138493).
The claims are drawn to a method comprising assaying a Cucurbita plant, including a C. moschata plant, that is resistant to ToLCNDV for presence of SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10 or any other marker in that chromosomal region. 
Lopez et al teach that ToLCNDV resistance can be found in some C. moschata accessions (pg 686, right column, paragraph 2), including Nigerian Local (Figure 3).  Lopez et al do not teach assaying these plants for presence of SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10 or any other marker in that chromosomal region.
Rakha et al teach methods of crossing C. moschata and C. pepo (pg 1368, left column, paragraph 2). Rakha et al also teach that introgression of resistance alleles from other Cucurbita species has been the only way to get disease resistance alleles into C. pepo (pg 1368, right column).  C. moschata, especially “Nigerian Local”, has been the source of virus resistance for C. pepo (pg 1368, right column).  
The instant specification teaches that “Nigerian Local” inherently has the ToLCNDV resistance on LG11 (example 5).
Copes et al teach introgression of disease resistance alleles into C. pepo (examples 6 and 7).  This includes making molecular marker maps (¶362-363, 371) and how to introgress in dominant (¶366) and recessive alleles (¶367). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to evaluate C. moschata accessions for ToLCNDV resistance, as taught by Lopez et al to backcross that resistance into C. pepo using the method described in Copes et al and Rakha et al.  One of ordinary skill in the art would have been motivated to do so because Lopez et al teach that the economically important C. pepo is very susceptible to ToLCNDV (pg 689, right column, paragraph 3) and one of ordinary skill in the art would want to protect this crop.  
One of ordinary skill in the art would use the introgression methods taught by Copes et al to determine if the resistance is dominant or recessive, then use the appropriate method to backcross the resistance allele into C. pepo.  Resistant source plants would include “Nigerian Local”, as Lopez et al teaches it has moderate resistance and Rakha et al teach that it has been the source of virus resistance for C. pepo (pg 1368, right column).  
In doing this, one of ordinary skill in the art would make a molecular marker map to identify markers linked to the ToLCNDV resistance for use in future breeding, as Copes et al (¶362-363, 371) teach that the markers identified in such maps aid in the process of transferring resistant from one Cucurbita species to C. pepo.  One of ordinary skill in the art would want the markers for following the transfer of the resistance allele into other plants.  At least one of these markers would be within a chromosomal region delineated by SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10. 

Claims 1 and 3-8 are free of the prior art, given the failure of the prior art, given the failure of the prior art to teach any C. pepo plant with the LG11 ToLCNDV tolerance or resistance linked to SEQ ID NO:8, SEQ ID NO:9 and SEQ ID NO:10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 3-8 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,039,588. Although the claims at issue are not identical, they are not patentably distinct from each other.
TolCNDV tolerant or resistant C. pepo plants with a LG11 QTL that is genetically linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10, where the QTL is present in seeds deposited under NCIMB number 42686, or cells, plant parts, or seeds thereof, claimed in ‘588, are species of the instantly claimed genus of TolCNDV tolerant or resistant C. pepo plants with a LG11 QTL that is genetically linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10, and cells, plant parts, or seeds thereof.  The QTL in the plant deposited under NCIMB number 42686 was introgressed from a C. moschata plant.  
Dependent claim 4 recites that the QTL in the plant is one that is in the plant and that seeds of the plant are deposited under NCIMB number 42686, and claim 5 recites that its progeny also has that QTL and the that seeds of the plant are deposited under NCIMB number 42686.  Thus, claims 4-5 appear to be drawn to TLG plants, whose seeds are that deposited under NCIMB number 42686. 
TolCNDV tolerant or resistant C. pepo plants with a LG11 QTL that is genetically linked to markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10, where the QTL is present in seeds deposited under NCIMB number 42686, claimed in ‘588, make obvious plants grown from the seeds deposited under NCIMB number 42686.  These plants are TLG plants. 
The method of breeding a Cucurbita plant, including a C. moschata or C. pedatofolia plant, with the resistance, as claimed in ‘588, comprises selecting progeny plants by assaying for the presence of markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10.  This a species of the genus of instantly claimed methods of assaying a Cucurbita plant, including a C. moschata or C. pedatofolia plant, for the presence of markers SEQ ID NO:8, SEQ ID NO:9 and/or SEQ ID NO:10.  As plants with the QTL are selected in the method claimed in ‘588, the method is a species of instantly claimed method of selecting plants where the plant has the QTL.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a plant with the LG11 QTL that is present in seed deposited under NCIMB number 42686, i.e., “TLG”, but the instant specification is silent about what starting materials and methods were used to produce “TLG”.  The instant specification is also silent about what “TLG” is.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of “TLG”.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as “TLG” should be set forth.
(ii)  Are there any patent applications or patents in which sibs or parents of “TLG” are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
(iii)  Please indicate the relationship, if any, of “TLG” to TLG BC1 and TLG BC2 discussed in the specification (e.g., pg 83, line 25, to pg 84, line 13).
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662